 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10 DENNIS FUGNETTI,                             Case No.: 8:19-cv-00847-AG-DFM
11                           Plaintiff,         Discovery Document: Referred to
     v.                                         Magistrate Judge Douglas F.
12                                              McCormick
   BIRD B GONE, INC.; and DOES 1-10,
13 inclusive,                                     67,38/$7('
                             Defendant.           3527(&7,9(25'(5
14
15
16
                                                Complaint filed May 6, 2019
17
18
19   1.    GOOD CAUSE STATEMENT

20         This action is likely to involve customer and pricing lists, sales data and other
     valuable research, development, commercial, financial, technical and/or proprietary
21
     information for which special protection from public disclosure and from use for
22
     any purpose other than prosecution of this action is warranted. Such confidential
23
     and proprietary materials and information consist of, among other things,
24
     confidential business or financial information, information regarding confidential
25
     business practices, or other confidential research, development, or commercial
26
     information (including information implicating privacy rights of third parties),
27
     information otherwise generally unavailable to the public, or which may be
28
                                     STIPULATED PROTECTIVE ORDER
                                            1
     1   privileged or otherwise protected from disclosure under state or federal statutes,
     2   court rules, case decisions, or common law. Accordingly, to expedite the flow of

     3   information, to facilitate the prompt resolution of disputes over confidentiality of

     4   discovery materials, to adequately protect information the parties are entitled to

     5   keep confidential, to ensure that the parties are permitted reasonable necessary uses

     6   of such material in preparation for and in the conduct of trial, to address their

     7   handling at the end of the litigation, and serve the ends of justice, a protective order
         for such information is justified in this matter. It is the intent of the parties that
     8
         information will not be designated as confidential for tactical reasons and that
     9
         nothing be so designated without a good faith belief that it has been maintained in a
    10
         confidential, non-public manner, and there is good cause why it should not be part
    11
         of the public record of this case.
    12
         2.    DESIGNATING PROTECTED MATERIAL
    13
               2.1 Over-Designation Prohibited. Any party or non-party who designates
    14
         information or items for protection under this Order as “CONFIDENTIAL,”
    15
         “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
    16
         CONFIDENTIAL – SOURCE CODE” (a “designator”) must only designate
    17
         specific material that qualifies under the appropriate standards. To the extent
    18
         practicable, only those parts of documents, items, or oral or written
    19
         communications that require protection shall be designated. Designations with a
    20
         higher confidentiality level when a lower level would suffice are prohibited. Mass,
    21
         indiscriminate, or routinized designations are prohibited. Unjustified designations
    22
         expose the designator to sanctions, including the Court’s striking all confidentiality
    23
         designations made by that designator. Designation under this Order is allowed only
    24
         if the designation is necessary to protect material that, if disclosed to persons not
    25   authorized to view it, would cause competitive or other recognized harm. Material
    26   may not be designated if it has been made public, or if designation is otherwise
    27   unnecessary to protect a secrecy interest. If a designator learns that information or
    28
                                         STIPULATED PROTECTIVE ORDER
                                                 2
     1   items that it designated for protection do not qualify for protection at all or do not
     2   qualify for the level of protection initially asserted, that designator must promptly

     3   notify all parties that it is withdrawing the mistaken designation.

     4         2.2 Manner and Timing of Designations. Designation under this Order

     5   requires the designator to affix the applicable legend (“CONFIDENTIAL,”

     6   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY

     7   CONFIDENTIAL – SOURCE CODE”) to each page that contains protected
         material. For testimony given in deposition or other proceeding, the designator shall
     8
         specify all protected testimony and the level of protection being asserted. It may
     9
         make that designation during the deposition or proceeding, or may invoke, on the
    10
         record or by written notice to all parties on or before the next business day, a right
    11
         to have up to 21 days from the deposition or proceeding to make its designation.
    12
                      2.2.1 A party or non-party that makes original documents or materials
    13
               available for inspection need not designate them for protection until after the
    14
               inspecting party has identified which material it would like copied and
    15
               produced. During the inspection and before the designation, all material shall
    16
               be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.
    17
               After the inspecting party has identified the documents it wants copied and
    18
               produced, the producing party must designate the documents, or portions
    19
               thereof, that qualify for protection under this Order.
    20
                      2.2.2 Parties shall give advance notice if they expect a deposition or
    21
               other proceeding to include designated material so that the other parties can
    22
               ensure that only authorized individuals are present at those proceedings when
    23
               such material is disclosed or used. The use of a document as an exhibit at a
    24
               deposition shall not in any way affect its designation. Transcripts containing
    25         designated material shall have a legend on the title page noting the presence
    26         of designated material, and the title page shall be followed by a list of all
    27         pages (including line numbers as appropriate) that have been designated, and
    28
                                         STIPULATED PROTECTIVE ORDER
                                                 3
     1         the level of protection being asserted. The designator shall inform the court
     2         reporter of these requirements. Any transcript that is prepared before the

     3         expiration of the 21-day period for designation shall be treated during that

     4         period as if it had been designated HIGHLY CONFIDENTIAL –

     5         ATTORNEY EYES ONLY unless otherwise agreed. After the expiration of

     6         the 21-day period, the transcript shall be treated only as actually designated.

     7         2.3 Inadvertent Failures to Designate. An inadvertent failure to designate
         does not, standing alone, waive protection under this Order. Upon timely assertion
     8
         or correction of a designation, all recipients must make reasonable efforts to ensure
     9
         that the material is treated according to this Order.
    10
         3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    11
               All challenges to confidentiality designations shall proceed under L.R. 37-1
    12
         through L.R. 37-4.
    13
         4.    ACCESS AND USE OF DESIGNATED MATERIAL
    14
               4.1 Basic Principles. A receiving party may use designated material only for
    15
         this litigation, only for prosecuting, defending or attempting to settle this action.
    16
         Designated material may be disclosed only to the categories of persons and under
    17
         the conditions described in this Order.
    18
               4.2 Disclosure of CONFIDENTIAL Material Without Further Approval.
    19
         Unless otherwise ordered by the Court or permitted in writing by the designator, a
    20
         receiving party may disclose any material designated CONFIDENTIAL only to:
    21
                      4.2.1 The receiving party’s outside counsel of record in this action and
    22
               employees of outside counsel of record to whom disclosure is reasonably
    23
               necessary;
    24
                      4.2.2 The officers, directors, and employees of the receiving party to
    25         whom disclosure is reasonably necessary, and who have signed the
    26         Agreement to Be Bound (Exhibit A);
    27                4.2.3 Experts retained by the receiving party’s outside counsel of
    28
                                         STIPULATED PROTECTIVE ORDER
                                                 4
     1         record to whom disclosure is reasonably necessary, and who have signed the
     2         Agreement to Be Bound (Exhibit A);

     3                4.2.4 The Court and its personnel;

     4                4.2.5 Outside court reporters and their staff, professional jury or trial

     5          consultants, and professional vendors to whom disclosure is reasonably

     6         necessary, and who have signed the Agreement to Be Bound (Exhibit A);

     7                4.2.6 During their depositions, witnesses in the action to whom
               disclosure is reasonably necessary and who have signed the Agreement to Be
     8
               Bound (Exhibit A); and
     9
                      4.2.7 The author or recipient of a document containing the material, or
    10
               a custodian or other person who otherwise possessed or knew the
    11
               information.
    12
         5.    PROTECTED           MATERIAL          SUBPOENAED           OR      ORDERED
    13
               PRODUCED IN OTHER LITIGATION
    14
               5.1 Subpoenas and Court Orders. This Order in no way excuses non-
    15
         compliance with a lawful subpoena or court order. The purpose of the duties
    16
         described in this section is to alert the interested parties to the existence of this
    17
         Order and to give the designator an opportunity to protect its confidentiality
    18
         interests in the court where the subpoena or order issued.
    19
               5.2 Notification Requirement. If a party is served with a subpoena or a
    20
         court order issued in other litigation that compels disclosure of any information or
    21
         items designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL –
    22
         ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE,
    23
         that party must:
    24
                      5.2.1 Promptly notify the designator in writing. Such notification shall
    25         include a copy of the subpoena or court order;
    26                5.2.2 Promptly notify in writing the party who caused the subpoena or
    27         order to issue in the other litigation that some or all of the material covered
    28
                                        STIPULATED PROTECTIVE ORDER
                                                5
     1          by the subpoena or order is subject to this Order. Such notification shall
     2          include a copy of this Order; and

     3                    5.2.3 Cooperate with all reasonable procedures sought by the

     4          designator whose material may be affected.

     5          5.3 Wait For Resolution of Protective Order. If the designator timely seeks

     6   a protective order, the party served with the subpoena or court order shall not

     7   produce any information designated in this action as CONFIDENTIAL, HIGHLY
         CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
     8
         SOURCE CODE before a determination by the court where the subpoena or order
     9
         issued, unless the party has obtained the designator’s permission. The designator
    10
         shall bear the burden and expense of seeking protection of its confidential material
    11
         in that court.
    12
         6.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
    13
                If a receiving party learns that, by inadvertence or otherwise, it has disclosed
    14
         designated material to any person or in any circumstance not authorized under this
    15
         Order, it must immediately (1) notify in writing the designator of the unauthorized
    16
         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
    17
         designated material, (3) inform the person or persons to whom unauthorized
    18
         disclosures were made of all the terms of this Order, and (4) use reasonable efforts
    19
         to have such person or persons execute the Agreement to Be Bound (Exhibit A).
    20
         7.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    21
                PROTECTED MATERIAL
    22
                When a producing party gives notice that certain inadvertently produced
    23
         material is subject to a claim of privilege or other protection, the obligations of the
    24
         receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
    25   This provision is not intended to modify whatever procedure may be established in
    26   an e-discovery order that provides for production without prior privilege review
    27   pursuant to Federal Rule of Evidence 502(d) and (e).
    28
                                         STIPULATED PROTECTIVE ORDER
                                                 6
     1   8.       FILING UNDER SEAL
     2            Without written permission from the designator or a Court order, a party may

     3   not file in the public record in this action any designated material. A party seeking

     4   to file under seal any designated material must comply with L.R. 79-5.1. Filings

     5   may be made under seal only pursuant to a court order authorizing the sealing of the

     6   specific material at issue. The fact that a document has been designated under this

     7   Order is insufficient to justify filing under seal. Instead, parties must explain the
         basis for confidentiality of each document sought to be filed under seal. Because a
     8
         party other than the designator will often be seeking to file designated material,
     9
         cooperation between the parties in preparing, and in reducing the number and extent
    10
         of, requests for under seal filing is essential. Any application that seeks to file
    11
         documents under seal in their entirety should include an explanation of why
    12
         redaction is not feasible. If a receiving party’s request to file designated material
    13
         under seal pursuant to L.R. 79-5.1 is denied by the Court, then the receiving party
    14
         may file the material in the public record unless (1) the designator seeks
    15
         reconsideration within four days of the denial, or (2) as otherwise instructed by the
    16
         Court.
    17
                  9.    FINAL DISPOSITION
    18
                  Within 60 days after the final disposition of this action, each party shall
    19
         return all designated material to the designator or destroy such material, including
    20
         all copies, abstracts, compilations, summaries, and any other format reproducing or
    21
         capturing any designated material. The receiving party must submit a written
    22
         certification to the designator by the 60- day deadline that (1) identifies (by
    23
         category, where appropriate) all the designated material that was returned or
    24
         destroyed, and (2) affirms that the receiving party has not retained any copies,
    25   abstracts, compilations, summaries, or any other format reproducing or capturing
    26   any of the designated material. This provision shall not prevent counsel from
    27   retaining an archival copy of all pleadings, motion papers, trial, deposition, and
    28
                                         STIPULATED PROTECTIVE ORDER
                                                 7
 1   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
 2   expert reports, attorney work product, and consultant and expert work product, even

 3   if such materials contain designated material. Any such archival copies remain

 4   subject to this Order.

 5
 6                                      RED
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED

 7
     DATED:                            _______________________________
                                                     ___________________________
 8                                                Honorable
                                                         bl Douglas
                                                             D l F.  F McCormick
                                                                        M C      i k
 9                                                  United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    STIPULATED PROTECTIVE ORDER
                                           8
